Citation Nr: 0604523	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  04-34 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for costochondritis, 
thoracic ribs.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1989 to October 1993.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a May 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, there is a due process deficiency which must 
be corrected.

In August 1993, the appellant submitted a completed VA Form 
21-22, Appointment of Veteran's Service Organization as 
Claimant's Representative, designating AMVETS as his 
representative.  A July 2005 memorandum from AMVETS makes 
clear that the organization has not had the opportunity to 
review the claims file or to present written argument on the 
issue of an increased rating for the veteran's service-
connected costochondritis, thoracic ribs (and the record does 
not show otherwise).  The opportunity for effective 
representation is a bedrock in the foundation of an equitable 
adjudication system; and a failure to afford a 
veteran/claimant the opportunity to benefit from such 
representation is a due process deficiency that must be 
addressed prior to any merits review.

Accordingly, the case is REMANDED to the RO for the 
following:

     The RO should forward the veteran's 
claims folder to the local division of 
AMVETS to afford them the opportunity 
to review the file and present written 
argument on behalf of the veteran.  
After that is completed, the RO should 
review any written presentation by the 
representative, determine whether any 
further development is necessary and, 
if so, arrange for such development.  
Then the case should be processed in 
accordance with accepted appellate 
practice, and returned to the Board 
for further appellate review.

The purpose of this remand is to meet due process 
considerations.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

